Casase Fuocvods28RI Deeunment $6 -Filews02?26/402 (Pdgeur dal 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY and
NATALIE GODFREY,

Plaintiffs,

Case No. 19-CV-329-JD
CSAA FIRE & CASUALTY
INSURANCE COMPANY,
a foreign corporation,

New Nee Nee Nee Nee Nee Nee Nee ee Nee mee”

Defendant.

DEFENDANT’S RENEWED UNOPPOSED* MOTION TO FILE OBJECTIONS
AND COUNTER-DESIGNATIONS OUT OF TIME

Defendant respectfully moves the Court to allow it to file its objections and counter-
designations to Plaintiffs’ deposition designations out of time.

1. Defendant adopts its prior Unopposed Motion to File Objections and
Counter-Designations Out of Time [Dkt. No. 87] as though set for herein in its entirety.

2. The undersigned would further state that he had/has a number of cases with
pending deadlines that required immediate attention. He made best efforts to meet the
required deadlines prior to undergoing surgery. Unfortunately, he was unable to complete
all intended projects prior to the surgical operation with which he was tasked. With
concerms regarding “going under the knife” and the effort to complete all other obligations
before the surgery, counsel simply did not recognize that the surgery would prevent him

from completing the objections and counter-designations in a timely fashion. Upon return

 

* As discussed herein, it appears, given Plaintiff's most recent communications discussed
herein, that “unopposed” may no longer be applicable.

1
Casase BuOcvods28RI Deeunment $6 - Filews02?26/402 (Pdgaur at a 4

to the office, counsel recognized the error and reached out to Plaintiffs’ counsel to seek to
address the situation. As the Court is aware, Plaintiffs’ counsel respectfully did not object
to the request.

3. Following the Court’s Order of February 24, 2020 [Dkt. No. 88], Defendant
reached out to Plaintiff. On February 25, 2020, the undersigned wrote:

Gentlemen,

In response to my Motion for Extension to File Objections/Counter-
Designations, the Court obviously denied this “without prejudice” and stated:

“The Court is aware, however, that the Motion is unopposed
by Plaintiffs. If CSAA can propose an unopposed schedule that
will allow its objections and counterdesignations and
Plaintiffs’ objections or responses to be submitted to the Court
by 3:00 p.m. on Thursday, February 27, 2020—which would
give the Court a small amount of time to review and attempt to
resolve objections pertaining to the deposition designations at
the parties’ pretrial conference set for Friday, February 28,
2020—the Court will entertain a modified request for
extension, presuming CSAA shows good cause as required by
Federal Rule of Civil Procedure 16(b)(4).”

I’ve attached our counter-designations to the deposition of Allen Lippoldt
and objections to the Plaintiffs’ designations of Lippoldt and Costello that I
had intended on filing. Let me know if you all can/will comply with the
February 27, 2020 3:00 deadline our Judge has placed on getting Plaintiffs’
objections to our counter-designations.

4. As a result, Plaintiffs had Defendants’ objections and counter-designations
three days before the Final Pretrial Conference.

5. However, Plaintiffs’ counsel then responded:

We are agreeable to that timeline if CSAA will advise the Court it has no

objection to our request for Wiley’s report to be added to the final pretrial
report. Please let us know if that is agreeable.
Casase FuOcyods 28 Deeunent $6 -Filews02?267402 (Pdgacs at a 4

6.

In short, Plaintiffs, who had not objected to Defendant’s original request,

now indicated that the proposed timeline was satisfactory. However, walking back from

their original position, not objecting to Defendant’s request, Plaintiffs refused to agree to

the reasonable timeline unless Defendant would agree to their unrelated demand. As

indicated in Defendant’s Response to Plaintiffs’ Unopposed Motion, Defendant does not

believe it is appropriate to renege on an agreement or seek to leverage one unrelated issue

against another.

WHEREFORE, Defendant requests that the Court allow Defendant to file its

counter-designations and objections, already in possession of Plaintiffs’ counsel

immediately upon approval of this Motion and Plaintiff to file any response promptly

thereafter.

Respectfully Submitted,

s/Bruce A. Robertson

GERARD F. PIGNATO (OBA NO. 11473)
BRUCE A. ROBERTSON (OBA NO. 13113)
MATTHEW C. KANE (OBA NO. 19502)
JOSHUA K. HEFNER, (OBA NO. 30870)
SUSAN F. KANE (OBA NO. 19455)

RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC

400 North Walnut Avenue

Oklahoma City, Oklahoma 73104
Telephone: (405) 239-6040

Facsimile: (405) 239-6766

Email: jetry(@ryanwhaley.com
brobertson@ryanwhaley.com

mkane@ryanwhaley.com

jhefner@ryanwhaley.com

susanfkane@gmail.com
ATTORNEYS FOR DEFENDANTS

 

 

 

 
Casase BuocvOods28Ri Deeunent $6 -Filews02?267402 (Pagauer of a 4

CERTIFICATE OF SERVICE

I hereby certify that on February 26, 2020, I transmitted the attached document to
the Clerk of Court using the ECF System for filing. Based on the records currently on file,
the Clerk of Court will transmit a Notice of Electronic Filing to the following registrants:

Steven S. Mansell, Esquire
Mark A. Engel, Esquire
Kenneth G. Cole, Esquire

M. Adam Engel, Esquire
Keith F. Givens, Esquire
MANSELL ENGEL & COLE

s/Bruce A. Robertson
For the Firm
